DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in this application. 
Information Disclosure Statement
    The information disclosure statements (IDS) submitted on September 19, 2019, is compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Childers, on February 10, 2021.
The application has been amended as follows: 
PLEASE REPLACE CLAIM 1 WITH THE FOLLOWING:



1.  A method of treating or preventing Micobacterium tuberculosis infection in a subject in need thereof, comprising administering to the subject an effective amount of  (N-(((S)-3-(dibezo[b,e][1,4]dioxin-7-yl)-2-oxooxazolidin-5-yl)methyl)acetamide) or a pharmaceutically acceptable salt, solvate, or stereoisomer. 
. -----------

Reasons for Allowance 
The present invention is drawn to a method of treating or preventing Micobacterium tuberculosis infection using products of Formula, 
    PNG
    media_image1.png
    109
    212
    media_image1.png
    Greyscale
. The invention is also directed to a method of isolating a bacteria that is not sensitive to the aforementioned products. The method of using the products of the instant claims are novel and non-obvious over the prior art. The closest prior art is CN 104725330A which discloses products of Formula, 
    PNG
    media_image2.png
    93
    423
    media_image2.png
    Greyscale
, that are useful as antibacterial agents.  However, CN 104725330A fails to disclose or suggest the modifications necessary to arrive at Applicant's claimed methods. None of the published methods of using the products anticipated, or rendered obvious, the methods of using the products as described in this application. 
Therefore, claims 1-8 are allowable.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have 

/Kamal A Saeed/
Primary Examiner, Art Unit 1626